The court is of the opinion that a new trial must be granted. The report of the commissioners was clearly inadmissible. Ennis
v. Wood River Branch R.R. Co., 12 R.I. 73. The ostensible reason for which the report was admitted was to show the date of condemnation; but this does not appear either in the report itself or in the memoranda on it. Moreover, the date of condemnation, or the date when the title to the land vested in the city of Woonsocket so as to entitle the appellant to the value of it, was a question of law for the court and not a question of fact for the jury and depended on the time of the service of the notice on the party of the taking of his land. Pub. Laws R.I. cap. 1003, §§ 2, 3.
The court is also of the opinion that on the record as it stands the testimony as to the value of the Ronian land was improper by reason of its remoteness from the land in question and its dissimilarity to it, in that the Ronian land was high land, while that in question was low meadow land. It has been suggested that there were other cases tried in connection with the present cases, and that some of the land involved in those cases lay near to the Ronian land and was of a similar character; but the record as made up does not disclose these facts and, therefore, we cannot take cognizance of them.